Per Curiam.
The judgment in favor of' the plaintiff against the impleaded defendant Reisberg was improper, as any judgment under subdivision 2, section 193 of the Civil Practice Act against such defendant should run in favor only of the defendant originally *422joined. (Bozzuffi v. Darrieusecq, 125 Misc. 178.) The judgment is, therefore, modified so as to read in favor of the plaintiff against the defendant Miller and in favor of the defendant Miller against the impleaded defendant Reisberg, and thus affirmed, with twenty-five dollars costs to the defendant Reisberg against the plaintiff.
All concur; present, Delehanty, Lydon and Levy, JJ.